DEPARTAMENTO DE EDUCACIÓN DE EE.UU.
OFICINA DE EDUCACIÓN ESPECIAL Y SERVICIOS DE REHABILITACIÓN

OSEP QA 21-05

Hoja de ruta para el regreso a la escuela:
El requisito de identificación de niños conforme a la Parte B
de la Ley Educativa para Personas con Discapacidades
24 de agosto de 2021
La Oficina de Educación Especial y Servicios de Rehabilitación (OSERS) del Departamento de
Educación de EE. UU. (el Departamento) ha recibido múltiples solicitudes de un grupo diverso
de partes interesadas que solicitan que el Departamento publique nuevos documentos de
orientación que interpreten los requisitos de la Ley Educativa para Personas con Discapacidades
(IDEA) teniendo en cuenta la gran cantidad de desafíos planteados por la pandemia de COVID19 y a medida que más escuelas y programas están regresando a los servicios presenciales. Los
temas incluyen el cumplimiento de los plazos, cómo garantizar la implementación de los
procedimientos de evaluación inicial y reevaluación, cómo determinar la elegibilidad para la
educación especial y los servicios relacionados, y cómo proporcionar la gama completa de
servicios de educación especial y servicios relacionados que los niños con discapacidades
necesitan para recibir una educación pública gratuita y apropiada (free appropriate public
education, FAPE). 1 De manera similar, las partes interesadas han preguntado sobre las
implicaciones de las demoras en las evaluaciones y los servicios de intervención temprana para
bebés y niños pequeños con discapacidades y sus familias prestados según la Parte C de la Ley
IDEA. 2 El objetivo de los documentos de orientación de IDEA de la Hoja de ruta para el regreso
a la escuela, 3 que se enfocan en las iniciativas para la reapertura de las escuelas, es apoyar la
Educación pública gratuita y apropiada (FAPE) significa educación especial y servicios relacionados que
(1) se proporcionan con fondos públicos, bajo supervisión del gobierno y sin cargo; (2) cumplen con los
estándares de la SEA, incluidos los requisitos de la Ley IDEA; (3) incluyen una educación inicial,
primaria o secundaria apropiada en el estado involucrado; y (4) se proporcionan de conformidad con un
programa de educación individualizado que cumple con los requisitos del Título 34 § 300.320 a §
300.324 del Código de Regulaciones Federales (CFR). Título 34 § 300.17 del CFR.
2 Próximamente se proporcionarán documentos de orientación adicionales, incluidos los requisitos de la
Parte C de la Ley IDEA.
3 Este documento de preguntas y respuestas no impone ningún requisito adicional más allá de los incluidos
en las leyes y regulaciones aplicables. No crea ni confiere ningún derecho a ninguna persona. Las
respuestas presentadas en este documento constituyen, en general, una guía informal que representa la
interpretación del Departamento de los requisitos legales o reglamentarios aplicables en el contexto de
los hechos específicos presentados aquí y no son legalmente vinculantes ni establecen una política o
regla que pudiera aplicarse en todas las circunstancias. Las preguntas y respuestas incluidas en este
documento no tienen por objetivo reemplazar el estudio cuidadoso de la Ley IDEA y sus regulaciones de
implementación. La Ley IDEA, sus regulaciones de implementación y otros documentos importantes
relacionados con ellas se encuentran en: https://sites.ed.gov/idea/.
1

400 MARYLAND AVE. S.W., WASHINGTON, DC 20202-2600
www.ed.gov
El Departamento de Educación tiene como misión promover el alto rendimiento académico y la preparación de los estudiantes para la competitividad global
al fomentar la excelencia en la educación y garantizar la igualdad de acceso.

HOJA DE RUTA PARA EL REGRESO A LA ESCUELA: EL REQUISITO DE IDENTIFICACIÓN DE NIÑOS CONFORME A LA PARTE B DE IDEA

implementación completa de los requisitos de la Ley IDEA. Los documentos también sirven para
aclarar que, independientemente de la pandemia de COVID-19 o el modo de instrucción, los
niños con discapacidades tienen derecho a una educación pública gratuita y apropiada, y los
bebés y niños pequeños con discapacidades y sus familias tienen derecho a servicios adecuados
conforme a la Parte C de la Ley IDEA.
La OSERS publica este documento orientativo para las agencias educativas estatales (SEA), las
agencias educativas locales (LEA), 4 los padres 5 y otras partes interesadas para reafirmar la
importancia de la implementación adecuada de las obligaciones que impone el requisito
identificación de niños (child find) conforme a la Parte B de la Ley IDEA. Un sistema eficaz de
identificación de niños es una parte continua de la responsabilidad del estado de garantizar que la
educación pública gratuita y apropiada esté disponible para todos los niños con discapacidades
que reúnen los requisitos. Los requisitos de identificación de niños de la Ley IDEA requieren que
las SEA y las LEA tengan políticas y procedimientos vigentes para garantizar que todos los niños
con discapacidades que residen en sus respectivas jurisdicciones y que necesitan educación
especial y servicios relacionados sean identificados, ubicados y evaluados, independientemente
de la gravedad de la discapacidad y de conformidad con los estándares de elegibilidad y de
identificación de niños del estado.
Es particularmente importante que proporcionemos información sobre los requisitos de
identificación de niños de la Parte B de la Ley IDEA en este momento, ya que, como resultado
de la pandemia de COVID-19, muchos niños no se han inscrito en la escuela o han dado de baja
su inscripción. Muchos otros solo han recibido instrucción de manera virtual. Dados estos
desafíos, mientras se preparan para regresar al aprendizaje presencial de tiempo completo en el
año escolar 2021-2022, es posible que las SEA y las LEA deban evaluar si sus procedimientos
actuales de identificación de niños son lo suficientemente sólidos para garantizar la derivación y
evaluación adecuadas de niños que pueden tener una discapacidad conforme a la Ley IDEA.

Para que este documento sea más fácil de usar, la OSERS ha utilizado el término “LEA” en lugar de
“agencia pública”. Las agencias públicas se definen en el Título 34 § 300.33 del CFR e incluyen a las
SEA, las LEA, las agencias de servicios educativos (educational services agencies, ESA), las escuelas
autónomas públicas sin fines de lucro que de otra manera no están incluidas como LEA o ESA y no son
una escuela de una LEA o ESA, y cualquier otra subdivisión política del estado responsable de
proporcionar educación a los niños con discapacidades.
5 El término “padre” se define en el Título 34 § 300.30 del CFR.
4

2

HOJA DE RUTA PARA EL REGRESO A LA ESCUELA: EL REQUISITO DE IDENTIFICACIÓN DE NIÑOS CONFORME A LA PARTE B DE IDEA

A. REQUISITOS GENERALES DE IDENTIFICACIÓN DE NIÑOS
Pregunta A-1:

¿Qué es la identificación de niños?

Respuesta:

Los requisitos de identificación de niños de la Parte B de la Ley IDEA exigen
que los estados tengan políticas y procedimientos vigentes para garantizar que
todos los niños con discapacidades que residen en el estado y que necesitan
educación especial y servicios relacionados sean identificados, ubicados y
evaluados, independientemente de la gravedad de la discapacidad. Este
requisito implica la identificación de los niños que se sospecha que tienen una
discapacidad, incluidos, por ejemplo, aquellos que se sospecha que tienen
COVID prolongada o afecciones posteriores a la COVID que cumplen con la
definición de discapacidad conforme a la Ley IDEA. 6 (Consulte la Pregunta
C-4 más abajo para obtener más información sobre la COVID prolongada y
otras afecciones posteriores a la COVID). Esta responsabilidad incluye la
implementación de actividades de identificación de niños para niños sin hogar
o que están bajo la tutela del estado, niños con gran movilidad y migrantes,
estudiantes aprendices de inglés y niños de escuelas privadas con
discapacidades colocados por sus padres, así como para aquellos que se
sospecha que tienen retrasos en el desarrollo según se define en Título 34 §
300.8(b) del CFR. También incluye a los niños que tienen necesidades
médicas complejas y que residen en clínicas infantiles debido a problemas de
salud graves y a los que se encuentran en instalaciones correccionales. Título
34 § 300.111(b)-(c) del CFR. Las actividades de identificación de niños
generalmente involucran un proceso de selección para determinar si el niño
debe ser derivado para una evaluación completa e individual con el fin de
definir su elegibilidad para educación especial y servicios relacionados. Los
estados deben identificar, ubicar y evaluar a todos los niños con
discapacidades que residen en el estado y que pueden necesitar educación
especial y servicios relacionados, sin importar dónde el niño viva o asista a la
escuela en el estado, o incluso si el niño avanza de un grado al siguiente.
Título 34 § 300.111(c)(1) del CFR.

Pregunta A-2:

¿Quién es responsable de llevar a cabo las actividades de identificación de
niños?

Respuesta:

Como se indica en la respuesta a la Pregunta A-1, el estado, a través de la SEA
y todas las LEA que reciben una subvención conforme a la Sección 611 o la
Sección 619 de la Ley IDEA, es responsable de implementar los requisitos de
identificación de niños. Las LEA pueden incluir agencias de servicios
educativos (ESA) como se definen en el Título 34 § 300.12 del CFR, escuelas

6

Para obtener más información, consulte el siguiente documento del Departamento: Long COVID under
Section 504 and the IDEA: A Resource to Support Children, Students, Educators, Schools, Service Providers, and
Families (COVID prolongado conforme a la Sección 504 y la Ley IDEA: Un recurso para apoyar a los
niños, los estudiantes, los educadores, las escuelas, los proveedores de servicios y las familias) (26 de
julio de 2021).

3

HOJA DE RUTA PARA EL REGRESO A LA ESCUELA: EL REQUISITO DE IDENTIFICACIÓN DE NIÑOS CONFORME A LA PARTE B DE IDEA

autónomas públicas (incluidas las escuelas autónomas virtuales) establecidas
como LEA según la ley estatal y cualquier otra entidad que cumpla con la
definición de LEA del Título 34 § 300.28 del CFR. En la mayoría de los
casos, la LEA correspondiente al lugar donde residen los padres de un niño
con una discapacidad es responsable de garantizar que el niño sea
identificado, ubicado y evaluado. Sin embargo, según el Título 34 §
300.131(a) del CFR, si un padre inscribe a un niño en una escuela privada de
una LEA que no corresponde al lugar donde reside el niño, la LEA de la
escuela privada es responsable de las actividades de identificación de niños.
Pregunta A-3:

¿Se aplican las obligaciones de identificación de niños a los niños inscritos
en escuelas autónomas públicas?

Respuesta:

Sí. Los requisitos de identificación de niños se aplican a los niños
matriculados en escuelas autónomas públicas (las escuelas chárter), incluidas
las escuelas autónomas virtuales, las que funcionan como LEA y las que son
escuelas públicas de una LEA. Título 34 § 300.111(a)(1)(i), § 300.201 y §
300.209 del CFR. Si un niño está inscrito en una escuela autónoma que es
parte de una LEA, la LEA sería responsable de implementar los requisitos de
identificación de niños para los niños que asisten a la escuela autónoma, a
menos que la ley estatal asigne la responsabilidad a alguna otra entidad. Título
34 § 300.209(b)(2)(i) del CFR. Si el niño asiste a una escuela autónoma que
opera como su propia LEA, la escuela autónoma LEA sería responsable de
implementar los requisitos de identificación de niños, a menos que la ley
estatal asigne la responsabilidad a alguna otra entidad. 7 Título 34 § 300.209(c)
del CFR. Si el niño está inscrito en una escuela autónoma que no es una LEA
ni pertenece a una LEA, la SEA es responsable de garantizar que se cumplan
los requisitos de identificación de niños.

Pregunta A-4:

¿Se aplican las obligaciones de identificación de niños a los niños inscritos
por sus padres en escuelas privadas o a aquellos que reciben educación en
el hogar?

Respuesta:

Sí. Como resultado de las dificultades educativas provocadas por la pandemia
de COVID-19, una cantidad considerable de estudiantes se retiró de las
escuelas públicas para asistir a escuelas privadas o recibieron educación en el
hogar. Como se indica en las respuestas a las Preguntas A-1 y A-2, las SEA y
las LEA son responsables de cumplir con las obligaciones de identificación de
niños para todos los niños que residen dentro de su jurisdicción. Título 34 §
300.111 y § 300.201 del CFR. Esto incluye a los niños cuyos padres han
optado por educarlos en el hogar o colocarlos en escuelas privadas, en lugar

7

Departamento de Educación de EE.UU., Oficina de Educación Especial y Servicios de Rehabilitación,

Frequently Asked Questions about the Rights of Students with Disabilities in Public Charter Schools under the
Individuals with Disabilities Education Act (Preguntas frecuentes sobre los derechos de los estudiantes con

discapacidades en las escuelas autónomas públicas conforme a la Ley Educativa para Personas con
Discapacidades) (28 de diciembre de 2016).

4

HOJA DE RUTA PARA EL REGRESO A LA ESCUELA: EL REQUISITO DE IDENTIFICACIÓN DE NIÑOS CONFORME A LA PARTE B DE IDEA

de inscribirlos en escuelas públicas. Generalmente, la LEA correspondiente al
lugar en el que residen los padres del niño es responsable de realizar las
actividades de identificación de niños, incluidas las evaluaciones iniciales y
las reevaluaciones, para los niños que reciben educación en el hogar. Como se
señaló en la respuesta a la Pregunta A-2, la LEA correspondiente al lugar en el
que se encuentra la escuela privada es responsable de las actividades de
identificación de niños para los niños inscritos por sus padres en escuelas
privadas. Esta podría ser diferente de la LEA del lugar donde reside el niño.
Título 34 § 300.131. del CFR.
Hay varias formas posibles en las que una LEA que tiene escuelas primarias o
secundarias privadas puede cumplir con sus responsabilidades de
identificación de niños. Por ejemplo, la LEA puede asumir la responsabilidad
por sí misma, contratar a otra LEA (incluso la LEA del lugar donde residen los
padres del niño) o contratar a un tercero para llevar a cabo las actividades de
identificación de niños. Tenga en cuenta también que, según el Título 34 §
300.134(a)(2) del CFR, durante la consulta entre la LEA, los funcionarios de
la escuela privada y los representantes de los padres, la LEA debe analizar
cómo se informará a los padres, los maestros y los funcionarios de las escuelas
privadas sobre el proceso de identificación de niños. Durante la consulta, la
LEA puede alentar a los participantes a compartir ideas sobre formas de
involucrar e informar a las partes interesadas acerca de lo que implica la
localización, identificación y evaluación de los niños con presuntas
discapacidades, conforme a la Ley IDEA, que fueron inscritos por sus padres
en escuelas privadas. Ejemplos de tales prácticas incluyen, entre otras, las
siguientes: realizar sesiones de desarrollo profesional para maestros de
escuelas privadas sobre los requisitos de evaluación y reevaluación de la Ley
IDEA; publicar folletos en las instalaciones de las escuelas privadas para
informar a las partes interesadas sobre la disponibilidad del servicio de
identificación de niños; y celebrar asambleas con miembros de la comunidad.
Pregunta A-5:

¿Cuáles son algunos ejemplos de actividades de identificación de niños?

Respuesta:

Muchas SEA y LEA emprenden iniciativas organizadas durante todo el año
para identificar a los niños con discapacidades en edad preescolar y escolar.
Estas actividades pueden incluir campañas de concientización pública por
parte de la LEA, o en colaboración con la asociación de padres y maestros
(parent teacher association, PTA) de una escuela, que incluyen información
provista en los idiomas hablados en la comunidad y están dirigidas a una
amplia audiencia, incluidos padres y familias, proveedores de cuidado infantil
y educación temprana, campamentos de verano, proveedores médicos,
refugios para personas sin hogar, instituciones religiosas y reuniones de
jardines de infantes (es decir, eventos organizados por las escuelas primarias
para facilitar la transición de un niño del hogar a la educación formal). En el
caso de niños mayores, las actividades pueden incluir administrar
evaluaciones de manera local para medir el crecimiento académico de los
estudiantes, evaluar a los estudiantes de escuelas privadas y a los niños que

5

HOJA DE RUTA PARA EL REGRESO A LA ESCUELA: EL REQUISITO DE IDENTIFICACIÓN DE NIÑOS CONFORME A LA PARTE B DE IDEA

reciben educación en el hogar, organizar reuniones con profesionales de la
salud mental, compartir información con organizaciones sin fines de lucro que
se enfocan en las familias y los niños, y coordinar con las agencias estatales
que prestan servicios a niños y jóvenes. Además, las iniciativas de extensión
de la LEA y la colaboración entre agencias con los programas de vivienda,
como los financiados por el Departamento de Vivienda y Desarrollo Urbano,
pueden ayudar a identificar a los niños que no tienen hogar y que pueden
necesitar educación especial. 8 Con el crecimiento en el uso de las redes
sociales, las SEA y las LEA deberían considerar publicar avisos de
identificación de niños en sus sitios web y páginas de redes sociales.
Pregunta A-6:

Al llevar a cabo actividades de identificación de niños conforme a la Parte
B de la Ley IDEA, ¿puede una LEA usar fondos regulares de la Parte B
de la Ley IDEA y los fondos adicionales de la Parte B de la Ley IDEA
asignados en virtud de la Sección 2014 de la Ley del Plan de Rescate
Estadounidense (Ley ARP), o financiación proveniente del Fondo de
Ayuda de Emergencia para Escuelas Primarias y Secundarias (Fondo
ESSER) y el Fondo del uso del Gobernador para Ayuda de Emergencia
para la Educación (Fondo GEER) autorizados por la Ley de Ayuda,
Alivio y Seguridad Económica por Coronavirus (Ley CARES) y la Ley de
Asignaciones Complementarias de Respuesta y Ayuda por Coronavirus
(CRRSAA)?

Respuesta:

Sí. Los fondos de la Parte B de la Ley IDEA (tanto los fondos regulares como
los adicionales asignados en virtud de la Ley ARP) y los fondos
proporcionados a los estados y las LEA a través del Fondo ESSER y el Fondo
GEER pueden usarse para actividades de identificación de niños. Sin
embargo, conforme al Título 34 § 300.131(d) del CFR, si una LEA usa fondos
de sus asignaciones de la Parte B de la Ley IDEA para llevar a cabo
actividades de identificación de niños para niños enviados por sus padres a
escuelas privadas, estos gastos pueden no considerarse para determinar si la
LEA ha cumplido el requisito de gastar una cantidad proporcional de los
fondos de la Parte B de la Ley IDEA en virtud del Título 34 § 300.133(a) del
CFR en la provisión de educación especial y servicios relacionados para niños
con discapacidades enviados por sus padres a escuelas privadas ubicadas en la
jurisdicción de la LEA.
Las LEA también podrían considerar el uso de estos fondos para abordar
cualquier retraso en las evaluaciones iniciales que no se completaron dentro
del cronograma o que se retrasaron debido a circunstancias relacionadas con
la pandemia de COVID-19. Los fondos podrían utilizarse para contratar
personal adicional de educación especial y servicios relacionados; contratar a
proveedores y profesionales externos para realizar evaluaciones, de

8

Homeless Liaison Toolkit (Kit de herramientas de enlace para personas sin hogar) | Edición 2020 —
https://nche.ed.gov/homeless-liaison-toolkit/

6

HOJA DE RUTA PARA EL REGRESO A LA ESCUELA: EL REQUISITO DE IDENTIFICACIÓN DE NIÑOS CONFORME A LA PARTE B DE IDEA

conformidad con las normas estatales de contratación; pagar los costos
asociados con la capacitación del personal existente para adquirir la
experiencia y las capacidades necesarias para realizar evaluaciones; y
actualizar las herramientas de valoración y evaluación, como las que realizan
cálculos automáticos de datos para reducir la carga y agilizar la redacción de
informes.

B.

DERIVACIÓN Y EVALUACIÓN INICIAL

Pregunta B-1:

¿Quién puede derivar a un niño para determinar si se sospecha que tiene
una discapacidad conforme a la Ley IDEA?

Respuesta:

Los requisitos de identificación de niños de la Ley IDEA permiten
derivaciones de cualquier fuente que crea que un niño puede reunir los
requisitos para recibir educación especial y servicios relacionados. Cualquier
fuente incluye, entre otras, un padre, un maestro, un proveedor de atención
médica u otra persona con conocimiento sobre el niño.
Sin embargo, de acuerdo con los requisitos de identificación de niños y los
requisitos de consentimiento de los padres conforme a la Ley IDEA y las
regulaciones de implementación, solo el padre del niño o la LEA del niño
pueden solicitar una evaluación inicial. Título 34 § 300.301(b) del CFR.

Pregunta B-2:

¿Debe la LEA aceptar realizar una evaluación inicial si los padres del
niño presentan una solicitud formal?

Respuesta:

No. Si la LEA no sospecha que el niño tiene una discapacidad, puede rechazar
la solicitud de los padres de una evaluación inicial. En estas circunstancias, la
LEA debe proporcionar una notificación por escrito a los padres, de
conformidad con el Título 34 § 300.503(b) del CFR, que explique, entre otras
cosas, por qué la LEA se niega a realizar una evaluación inicial y la
información en la que se basó para tomar esa decisión. Los padres pueden
impugnar la negativa de la LEA solicitando una audiencia de debido proceso
en virtud del Título 34 § 300.507 del CFR o presentando una queja a nivel
estatal conforme al Título 34 § 300.153 del CFR. Consulte la sección
Asistencia para estados para la educación de niños con discapacidades y becas
preescolares para niños con discapacidades, Norma Definitiva, 71 Federal
Register 46540, 46636 (14 de agosto de 2006); OSEP Memorandum 11-07
(Memorando de la OSEP 11-07) (21 de enero de 2011).
Sin embargo, si la LEA cree que el niño puede tener una discapacidad en
virtud de la Ley IDEA, debe obtener el consentimiento informado de los
padres, de conformidad con el Título 34 § 300.9 del CFR, para realizar una
evaluación inicial. Título 34 § 300.300(a) del CFR. La evaluación debe
realizarse dentro de los 60 días posteriores a la recepción del consentimiento
de los padres, o dentro del plazo establecido por el estado para realizar la
evaluación. Título 34 § 300.301(c)(1) del CFR. Si bien la Ley IDEA y sus

7

HOJA DE RUTA PARA EL REGRESO A LA ESCUELA: EL REQUISITO DE IDENTIFICACIÓN DE NIÑOS CONFORME A LA PARTE B DE IDEA

regulaciones de implementación no indican un período de tiempo específico
desde la derivación para la evaluación hasta la obtención del consentimiento
de los padres, desde hace mucho tiempo, y en forma constante el
Departamento ha interpretado que según la Ley IDEA las evaluaciones deben
realizarse dentro de un período de tiempo razonable a partir del momento en
que la agencia recibe una solicitud formal de evaluación, si la LEA está de
acuerdo en que se necesita una evaluación inicial. 9
Pregunta B-3:

¿Puede una LEA exigir que todos los estudiantes participen en sistemas
de apoyo de varios niveles de educación general u otras intervenciones de
educación general antes de derivar a un niño a educación especial?

Respuesta:

No. Los sistemas de apoyo de varios niveles (multi-tiered systems of support,
MTSS) son un continuo integral de prácticas sistémicas basadas en la
evidencia para apoyar una respuesta rápida a las necesidades de los
estudiantes con observación regular con el objetivo de facilitar la toma de
decisiones de instrucción basada en los datos. Muchas LEA han implementado
marcos exitosos de MTSS, lo que garantiza que los niños que simplemente
necesitan intervenciones a corto plazo y específicas o intensivas reciban esas
intervenciones. La Ley IDEA, sin embargo, no exige a las LEA utilizar un
enfoque de MTSS, ni las alienta a hacerlo, antes de una derivación para
evaluación o como parte de la determinación de si un niño reúne los requisitos
para recibir educación especial o servicios relacionados.
Un padre puede solicitar una evaluación inicial en cualquier momento para
determinar si su hijo tiene alguna una discapacidad, independientemente de si
el niño ha participado en un marco de MTSS. Título 34 § 300.301(b) del CFR.
La implementación de estrategias de MTSS no se puede utilizar para retrasar o
negar la provisión de una evaluación inicial completa e individual, de
conformidad con el Título 34 § 300.304 a § 300.311 del CFR, a un niño con
una supuesta discapacidad conforme al Título 34 § 300.8 del CFR. 10 No sería
coherente con las disposiciones sobre evaluación del Título 34 § 300.301 a §
300.111 del CFR que una LEA rechace una derivación y retrase la provisión
de una evaluación inicial sobre la base de que un niño no ha participado en un
marco de MTSS.
Si la LEA responsable no sospecha que el niño tiene una discapacidad y niega
la solicitud de los padres de una evaluación inicial, la LEA responsable debe

Consulte la sección Asistencia para estados para la educación de niños con discapacidades y becas
preescolares para niños con discapacidades, Norma Definitiva, 71 Federal Register 46540, 46637 (14 de
agosto de 2006); OSEP Memorandum 11-07 (Memorando de la OSEP 11-07) (Jan. 21, 2011); y OSEP
Memorandum 16-07 (Memorando de la OSEP 16-07) (29 de abril de 2016).
10 Este requisito se aplica independientemente de quién realiza la derivación (por ejemplo, derivación de los
padres, incluidos los padres de niños que reciben educación en el hogar, y programas de escuelas
públicas y privadas, incluidos los programas preescolares). Consulte también OSEP Memorandum 16-07
(Memorando de la OSEP 16-07) (29 de abril de 2016); y OSEP Memorandum 11-07 (Memorando de la
OSEP 11-07) (21 de enero de 2011).
9

8

HOJA DE RUTA PARA EL REGRESO A LA ESCUELA: EL REQUISITO DE IDENTIFICACIÓN DE NIÑOS CONFORME A LA PARTE B DE IDEA

proporcionar una notificación previa por escrito a los padres explicando por
qué se niega a realizar una evaluación inicial y la información que fue
utilizado como base para esta decisión, así como una copia de la notificación
de garantías procesales. Título 34 § 300.503 y § 300.504 del CFR. Como se
señaló en la respuesta a la pregunta B-2, los padres pueden impugnar la
negativa de la LEA solicitando una audiencia de debido proceso o presentando
una queja ante el estado. Consulte la sección Asistencia para estados para la
educación de niños con discapacidades y becas preescolares para niños con
discapacidades, Norma Definitiva, 71 Federal Register 46540, 46636 (14 de
agosto de 2006); y OSEP Memorandum 11-07 (Memorando de la OSEP 1107) (21 de enero de 2011).

C. CONSIDERACIONES DE LA IDENTIFICACIÓN DE NIÑOS RELACIONADAS CON LA
PANDEMIA DE COVID-19
Pregunta C-1:

¿Cuáles son algunos de los desafíos únicos para llevar a cabo la
identificación de niños cuando estos participan en el aprendizaje virtual o
en línea?

Respuesta:

En general, los niños que asisten a escuelas virtuales o, como sucedió durante
la pandemia, reciben instrucción de manera virtual, no tienen el mismo grado
de interacciones cara a cara y contactos en persona con un maestro u otro
miembro del personal escolar que los niños que asisten a las escuelas de
manera presencial a tiempo completo. Por lo tanto, los maestros de estos
estudiantes tienen oportunidades limitadas para la observación casual de las
habilidades de aprendizaje de un niño y el reconocimiento temprano de los
problemas que pueden afectar su aprendizaje. Los procedimientos de
identificación de niños que se basan principalmente en la observación y
derivación informal del maestro pueden requerir una consideración adicional
para dichos niños. Cuando la instrucción virtual limita o impide la interacción
y el contacto del maestro con el niño, la SEA y la LEA deben examinar si las
políticas y los procedimientos de identificación de niños existentes son
eficaces para cumplir con las responsabilidades del estado de identificar,
ubicar y evaluar a los niños que pueden necesitar educación especial y
servicios relacionados, como las actividades descritas en la Pregunta A-5. En
general, debido a que la identificación de niños es una responsabilidad de las
SEA y las LEA, las LEA que prestan servicio a niños de manera virtual no
deben depender únicamente de las derivaciones de los padres como vehículo
principal para cumplir con los requisitos de identificación de niños de la Ley
IDEA.

Pregunta C-2:

¿Cómo podrían los estados y las LEA mejorar las actividades de
identificación de niños durante el año escolar 2021-2022 con el fin de

9

HOJA DE RUTA PARA EL REGRESO A LA ESCUELA: EL REQUISITO DE IDENTIFICACIÓN DE NIÑOS CONFORME A LA PARTE B DE IDEA

abordar los desafíos resultantes de las dificultades en la educación
provocadas por la pandemia de COVID-19?
Respuesta:

Las SEA y las LEA deben volver a examinar la eficacia de sus prácticas de
identificación de niños existentes e iniciar nuevas actividades teniendo en
cuenta las dificultades en la educación provocadas por la pandemia de
COVID-19. Por ejemplo, las LEA podrían tener que realizar determinaciones
adicionales en cuanto a niños cuyas necesidades académicas y de
comportamiento puedan requerir una evaluación para determinar si reúnen los
requisitos para recibir educación especial y servicios relacionados de acuerdo
con el Título 34 § 300.304 a § 300.311 del CFR. Se pueden poner en marcha
iniciativas adicionales para aumentar el conocimiento de los apoyos de
educación especial para estudiantes de todas las edades a través de esfuerzos
coordinados con las SEA, las LEA y las agencias públicas asociadas, con el
fin de destacar los efectos de la pandemia de COVID-19 en el rendimiento
académico y las necesidades socioemocionales, de comportamiento y de salud
mental. Además, se pueden generar iniciativas para aumentar el conocimiento
y el acceso a las evaluaciones de desarrollo colocando puestos de información
y proporcionando información sobre el proceso de evaluación en entornos
frecuentados por familias (por ejemplo, departamentos de salud, consultorios
médicos, parques públicos, parques de diversiones, centros comerciales y
tiendas para niños), realizando campañas en las redes sociales en múltiples
plataformas en línea, asociándose con otras partes interesadas como las
asociaciones de padres y maestros (PTA) o realizando eventos de detección en
la comunidad. Consulte la respuesta a la pregunta A-5 para ver ejemplos
adicionales de actividades de identificación de niños.

Pregunta C-3:

Si un estudiante ha recibido instrucción limitada debido a las dificultades
en la educación provocadas por la pandemia de COVID-19 y además ha
tenido poco progreso académico, ¿debería este ser derivado para una
evaluación con el fin de determinar si reúne los requisitos para recibir
educación especial y servicios relacionados?

Respuesta:

No necesariamente. Los niveles de desempeño estudiantil atribuibles
principalmente a instrucción limitada no significan que el estudiante requiera
educación especial y servicios relacionados en virtud de la Ley IDEA. Los
procedimientos de elegibilidad e identificación de niños de la Ley IDEA están
diseñados para identificar, ubicar y evaluar a los estudiantes con una supuesta
discapacidad para determinar si, como resultado de la discapacidad, estos
requieren educación especial y servicios relacionados. Las regulaciones de la
Ley IDEA en el Título 34 § 300.306(b) del CFR establecen específicamente
que no se debe determinar que un niño tiene una discapacidad si el factor
determinante se debe a una falta de instrucción adecuada en lectura o
matemáticas. Las LEA deben examinar individualmente las derivaciones para
educación especial y trabajar con las familias para determinar apoyos e
intervenciones de educación general adicionales que puedan satisfacer
adecuadamente las necesidades del niño que sean atribuibles a la instrucción

10

HOJA DE RUTA PARA EL REGRESO A LA ESCUELA: EL REQUISITO DE IDENTIFICACIÓN DE NIÑOS CONFORME A LA PARTE B DE IDEA

limitada como resultado de la pandemia de COVID-19, y no porque se
sospeche que el niño pueda tener una discapacidad conforme a la Ley IDEA.
El personal de la LEA debe documentar estos apoyos al proporcionar la
notificación previa por escrito a los padres en virtud del Título 34 § 300.503
del CFR, explicando las razones por las cuales la LEA no realizará una
evaluación para determinar la elegibilidad para educación especial y servicios
relacionados de su hijo.
Pregunta C-4:

Cuando un padre comparte que su hijo contrajo COVID-19, tiene
COVID prolongado o tiene otras afecciones posteriores a la COVID, y los
síntomas de la afección del niño (como fatiga, cambios de humor o
dificultad para concentrarse) están afectando negativamente la capacidad
del niño para participar y aprender con el plan de estudios general, ¿se
debe derivar al niño para que reciba educación especial y servicios
relacionados?

Respuesta:

Sí. Si se sospecha que un niño que experimenta síntomas de COVID
prolongado tiene una discapacidad (por ejemplo, otro impedimento de salud)
y necesita educación especial y servicios relacionados conforme a la Ley
IDEA, este debe ser derivado para una evaluación inicial con el fin de
determinar el impacto de los síntomas de COVID prolongado y la necesidades
académicas y funcionales del niño. 11

11

Para obtener más información, consulte el siguiente documento del Departamento: Long COVID under
Section 504 and the IDEA: A Resource to Support Children, Students, Educators, Schools, Service Providers, and
Families (COVID prolongado conforme a la Sección 504 y la Ley IDEA: Un recurso para apoyar a los

niños, los estudiantes, los educadores, las escuelas, los proveedores de servicios y las familias) (26 de
julio de 2021).

11

